            Case 1:20-cv-06549-JMF Document 5 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ROSEMARY MURRAY,                                                       :
                                                                       :
                                    Plaintiff,                         :   20-CV-6549 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :
NATIONAL GENERAL HOLDINGS CORPORATION :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
ELAINE WANG,                                                           :
                                                                       :
                                    Plaintiff,                         :   20-CV-6867 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :       ORDER
NATIONAL GENERAL HOLDINGS CORPORATION :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 17, 2020, Plaintiff Rosemary Murray filed a complaint in 20-CV-6549, which

alleges violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”) and Rule 14a-9, promulgated thereunder. On August 25, 2020 Plaintiff Elaine

Wang filed a similar complaint in 20-CV-6867. No motion for consolidation has been filed, but

20-CV-6867 has been accepted by the Court as related to 20-CV-6549, and the cases appear to

involve common questions of law and fact.
          Case 1:20-cv-06549-JMF Document 5 Filed 08/28/20 Page 2 of 2




       Accordingly, it is hereby ORDERED that the parties in each case are directed to file

letters no later than September 11, 2020, not to exceed three pages each, indicating their views

on whether the cases should be consolidated. If the parties do not file letters opposing

consolidation, the Court may consolidate the two cases without further notice to the parties. It is

further ORDERED that Plaintiffs shall promptly serve a copy of this Order on each Defendant

and promptly file proof of such service.

       SO ORDERED.

Dated: August 28, 2020                             __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                 2
